DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.
 

Response to Amendment / Arguments
112(b). Applicant’s amendments/claim cancellations overcome the 112(b) rejections. 
	103. Regarding Applicant’s amendment to claim 1 to add (in bold print): a distance from the substrate to the second electrode in the visible light sub-pixel including the organic light emitted diode in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel including the infrared organic light-emitting diode in the thickness direction, the examiner is not persuaded that these amendments overcome the prior art of record. 
	As described and mapped in the previous Final Rejection, the reference of Jiang teaches the etching of passivation layers to expose electrodes (see Jiang, paras. 37-39, etching openings through passivation layer to expose electrodes is known in the art). This is what is happening with Applicant’s Figure 4, the passivation layer being etched. 
	As also mentioned in the prior office action, Applicant’s specification, with respect, actually provides no written description of this distance difference, as claimed, and instead simply provides a visual of Figure 4.  The only time “distance” is mentioned is with relation to what the term “depth” means, and a distance between a user’s eye and a display (so not even in relation/relevant to the structural features being claimed).  In Figure 4 of Applicant’s specification, it is clear that the passivation layer is etched to expose a electrodes, as taught by Jiang and mapped above. 
	For the added features of “including the organic light emitting diode” and “including the infrared organic light-emitting diode”, this is with respect taught by Sakariya, and a repetition of what the visible and infrared sub-pixels are made of.  That is to say, earlier in claim 1, the claim recite that the visible light sub-pixel comprises an OLED, and the infrared light sub-pixel comprises an inorganic LED.  This is taught by Sakariya and mapped.  So, repeating this in the above claim feature would still make this feature obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims, with respect to including the teachings of Jiang to etch passivation layers, in a structure as taught by Sakariya. Such a modification would have been within the purview of one of ordinary skill. 
Accordingly, the rejections under 103 are maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya (U.S. Patent Application Publication No. 2015/0364107 A1) in view of Cho (U.S. Patent Application Publication No. 2015/0304638 A1), Kang (U.S. Patent Application Publication No. 2011/0291116 A1) (all refs cited in parent application) and Jiang (U.S. Patent Application Publication No. 2011/0147704 A1). 

	Regarding claim 1: 
	Sakariya teaches: a display apparatus ([0039], display system, Fig. 1) for displaying a two-dimensional (2D) image (see discussion below, re: naked eyes and the electromagnetic spectrum), comprising:
	a display panel which displays the 2D image (claim 1) and includes a base substrate (para. 33 and 54-66), and a plurality of pixels included in the display panel and including a first pixel and a second pixel (para. 40), 
	wherein each of the plurality of pixels comprises: 
	a visible light sub-pixel which comprises an organic light emitting diode and emits visible light towards a viewer; 
	 ([0040], each pixel can have multiple subpixels, such as a RGBIR arrangement, which is 4 subpixels, 3 of which are R, G and B (first color, second color and a third color corresponding to Applicant’s claimed first, second and third sub-pixel). The instant reference also teaches an RGBIR sub-pixel arrangement of emissive sub-pixels, each of which emit light towards a viewer as part of a display panel. See also [0040]); and 
	an infrared sub-pixel which comprises an infrared inorganic light-emitting diode and emits infrared light (para. 40, this is the “IR” of the RGBIR. These are emissive pixels. 
	Also, per at least one embodiment, Sakariya teaches a pixel that includes: red, green, blue and IR emitting LEDs (i.e. visible light sub-pixel comprising a light emitting diode) (see [0034] and [0040]).  Sakariya also teaches that its display panel can include inorganic and/or organic LEDS (diodes), and Sakariya also teaches an IR (infrared) inorganic semiconductor-based diode for emitting light. See [0034] and claim 2.  See also [0039], [0040] and [0066])).  This teaches the above visible light OLED and IR inorganic LED).
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have combined and modified the applied references, in view of same, to have obtained:
	an infrared sub-pixel… which emits infrared light having depth information of a part of the 2D image represented by the visible light emitted from the visible light sub-pixel towards the viewer, 
	 a second electrode is commonly disposed in the visible light sub-pixel and the infrared sub-pixel, 
	a distance from the substrate to the second electrode in the visible light sub-pixel including the organic light emitted diode in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel including the infrared organic light-emitting diode in the thickness direction, 
	the depth information of the 2D image indicates three-dimensional (3D) information of the 2D image, and 
	the 2D image displayed by the display apparatus, not a 3D image corresponding to the 2D image, is shown to the viewer with naked eyes, 
	wherein the display apparatus further comprises: 
	a controller which controls an intensity of infrared light emitted by an infrared sub-pixel in each of the plurality of pixels, based on data of a depth difference between the plurality of pixels, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Cho teaches that it is known to have an apparatus for obtaining and displaying a 3D image. See Abstract, claim 9, and paras. 11, 29, 44, 45 and Figs. 2-3. Cho teaches obtaining and displaying a 3D image by obtaining 3D image information, which includes depth information and visible light information (color information) (see [0045] to [0049]).  This teaches the above features re: having depth information of a part of the 2D image represented by the visible light emitted from the visible light sub-pixel towards the viewer… the depth information of the 2D image indicates three-dimensional (3D) information of the 2D image.  Applying this for display is both taught/suggested by Cho and Sakariya.
	Re: wherein the display apparatus further comprises: a controller which controls an intensity of infrared light emitted by an infrared sub-pixel in each of the plurality of pixels, based on data of a depth difference between the plurality of pixels, see also Sakariya (paras. 40, 41, 72; and claims 16 and 20, which teaches that the output signal intensity of IR light emitted corresponds to the intensity of light that was sensed. As described above, the IR information corresponds to depth information. In the case where the depth of an object changes, this is a depth difference between pixels, and the intensities of IR light emitted by an IR sub-pixel will be changed/controlled accordingly. This claim feature simply describes a situation where there is a depth difference in an object that is being displayed. This is taught by Sakariya. 
	Re: a second electrode is commonly disposed …and the infrared sub-pixel,
	Kang teaches that, with regard to organic light emitting diodes ([0003]), it is known to have a configuration with a second electrode (Fig. 4: 730). See also [0051]. The second electrode can be a common electrode ([0051]), which corresponds to being commonly disposed in, for example, the visible light sub-pixel and the infrared sub-pixel. 
	Re: a distance from the substrate to the second electrode in the visible light sub-pixel including the organic light emitted diode in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel including the infrared organic light-emitting diode in the thickness direction, see Jiang, paras. 37-39, etching openings through passivation layer to expose electrodes is known. The claim interpretation is consistent with Applicant’s specification as filed (see Fig. 4). Recall that the configuration of having visible light sub-pixel comprising an OLED and an infrared sub-pixel comprising an IR OLED is taught/mapped above re: the reference of Sakariya.  So repeating these features of OLED and IR OLED in the above claim feature would still make this feature obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims, with respect to including the teachings of Jiang to etch passivation layers, in a structure as taught by Sakariya. Such a modification would have been within the purview of one of ordinary skill. 
	Re: the 2D image displayed by the display apparatus, not a 3D image corresponding to the 2D image, is shown to the viewer with naked eyes, this is merely claiming properties of light. IR or infrared light has wavelength that is outside of the visible spectrum.  Therefore, the naked eye cannot see the IR light, but can see the visible (color) light of the R, G and B sub-pixels.  Stated differently, infrared light is invisible to the naked eye. The wavelength of IR light is outside of the visible spectrum (the same applies to radio waves, X-rays, gamma rays and microwaves).  This is simply the electromagnetic spectrum.  The examiner takes official notice of the electromagnetic spectrum.  Therefore, even in the sub-pixel arrangement of Sakariya, only a 2D image (those pixels that correspond to visible light, which are R, G and B) would be visible to the naked eye. The IR light would not. *Please also note, the examiner’s interpretation of the above claim features is a broad, reasonable interpretation of the claim that is consistent with Applicant’s specification as filed (see original paras. 16, 19 and 27).
	Modifying the applied references, in view of themselves, to have obtained the above, is all of taught, suggested and obvious and predictable over the prior art. One of ordinary skill would also have a motivation to enhance a system to be able to image and display 3D objects using available properties of light.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention


	Regarding claim 3: 
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared light emitted from the infrared sub-pixel in the first pixel and the infrared light emitted from the infrared sub-pixel in the second pixel have substantially the same frequency as each other (see paras. 79-85, and 91-94 which teaches that the apparatus of Sakariya has a processor that can determine frequencies at which the display panel is written and read. Sometimes this can be based on a timing schedule, an application, and/or a user can affect the frequencies. In at least one embodiment, the IR sub-pixels in the first and second can have substantially the same frequency).   
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Sakariya to have obtained the above. 
	The motivation would be to allow for flexibility to manage imaging properties of display panels as desired to accommodate various applications.  


	Regarding claim 4:  
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared sub-pixel further comprises an infrared driver circuit (e.g. claim 1, each subpixel circuit included a driving circuit to operate a corresponding IR emitting LED),  
	wherein the infrared inorganic light-emitting diode is electrically connected to and driven by the infrared driver circuit (claim 1, which teaches an IR emitting LED (light emitting diode), in combination with claim 2, which teaches the diode can be inorganic). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references to have included the driver circuit and inorganic light-emitting diode of Sakariya. Sakariya also teaches and is related to an RGBIR subpixel arrangement (see Sakariya, [0036]).  The motivation would be to incorporate known configurations to provide an enhanced display panel, for example (Sakariya, [0004] to [0005]). 




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Cho, Kang and Jiang, and further in view of: McKnight (U.S. 2004/0046911 A1) and Fan (U.S. 2015/0084054 A1) and 

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus of claim 4, further comprising: a first electrode electrically connected to the infrared driver circuit and contacting an end of the infrared inorganic light-emitting diode; 
	the second electrode facing the first electrode and contacting another end of the infrared light-emitting diode; and 
	a passivation layer surrounded by the first electrode, the second electrode, and 
	a bank and which surrounds at least a portion of the infrared inorganic light-emitting diode, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
Sakariya teaches pixels having a first, second, third and infrared sub-pixel, as described above with respect to claim 1.  In analogous art, Kang teaches that, with regard to organic light emitting diodes ([0003]), it is known to have a configuration with a first electrode (Fig. 4: 710) contacting an end of the light-emitting diode (Fig. 4: 70), and a second electrode (Fig. 4: 730) facing the first electrode and contacting another end of the light-emitting diode (Fig. 4: 70). See also [0051]. The first electrode is also electrically connected to a driving circuit (see Kang, paras. [0051] to [0055] and claim 1).  The infrared driver circuit was taught by Sakariya (see mapping above in claim 4). 
 Re: a passivation layer surrounded by the first electrode, the second electrode, see McKnight, Fig. 3B. A passivation layer surrounded by a first and second electrode is known in the art.  Re: a bank and which surrounds at least a portion of the infrared inorganic light-emitting diode, see Fan, paras. 22-24.
 	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art as of the effective filing date of Applicant’s claims could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Cho, Kang and Jiang, and further in view of: Levinson (U.S. Patent No. 6,653,765 B1; cited in parent case).

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus of claim 4, wherein the infrared sub-pixel further comprises a light spreading layer which spreads infrared light emitted by the infrared inorganic light-emitting diode, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
	Sakariya teaches IR sub-pixels, and infrared inorganic light-emitting diodes, as described above with respect to claims 1 and 5.  Levinson teaches that, with regard to light emitting devices comprising a light emitting diode (col. 2, lines 6-10), it is known to include a layer (see claim 1, second layer) comprising a light scattering material, positioned to receive light emitted by the light emitting component (i.e. LED, see claim 3 of Levinson), to provide a more uniform distribution of light (see claim 1).  This corresponds to a light spreading layer, which spreads light (i.e., infrared light) emitted by the LED (i.e., infrared inorganic LED).  Moreover, the examiner's interpretation of the light spreading layer is a broad, reasonable interpretation consistent with Applicant’s specification (see [0074], which described open-ended locations for the light spreading layer). 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art as of the effective filing date of Applicant’s claims could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571) 270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613